Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 May 2019 and 11 November 2019 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-14, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 3 and 20, the meaning of the limitation “the one direction” is unclear. It is not clear as to whether this limitation refers to “a first direction” as recited earlier in the claim or whether some other direction is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “a first direction.”

Re: claim 10, the limitation “first color conversion particles configured to convert the first light into third light” is unclear. The meaning is unclear because the claim depends upon claim 8, which recites that the first color conversion particles are configured to convert the first light into second light. It is not understood how the first color conversion particles can be configured to convert first light into both second and third light. For the purpose of examining the present application, the limitation has been construed as meaning that the second color conversion particles are configured to convert first light into third light.
In addition, the limitation “the second conversion layer” lacks sufficient antecedent basis.
In addition, the meaning of the limitation “the second conversion layer” is unclear. It is not clear as to whether this limitation refers to the second color conversion layer or whether some other layer is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the second color conversion layer.
Re: claims 11-14, because they depend upon claim 10, they are likewise rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18-20, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lüchinger (US 20190018287).
Re: claim 1, Lüchinger discloses a base substrate 52 in which a first region and a second region are defined (Figs. 1, 2, where the first region corresponds with 21, 22 and the second region corresponds with the portion of 52 that does not correspond to 21 or 22); a color conversion layer 21, 22 on the base substrate, in the first region (Figs. 1, 2), and comprising color conversion particles 11, 12 configured to convert a wavelength of incident light (Figs. 1, 2 where blue light is converted to red and green); and a color light transmitting layer on the base substrate in the second region (Figs. 1, 2 where the layer is a blank layer that comprises no color conversion layer); wherein each of the color conversion particles comprises a compound represented by Formula 1: AmBnXi-- (1) in Formula 1, A is Cs, Rb, or an alloy thereof (paras. 8-9, 29-31 disclose Cs); B is at least one selected from the group consisting of Cu, Sb, Ge, Sn, Bi, and an alloy thereof (paras. 8, 10, 17 disclose Sb or Bi alloy); m, n, and I are each an integer of 
Re: claim 18, Lüchinger discloses a display element 53; and a color conversion element 21, 22 on the display element (Fig. 2), wherein the color conversion element comprises a base substrate 52 in which a first region and a second region are defined (Figs. 1, 2, where the first region corresponds with 21, 22 and the second region corresponds with the portion of 52 that does not correspond to 21 or 22); a color conversion layer 21, 22 on the base substrate, in the first region (Figs. 1, 2), and comprising color conversion particles 11, 12 configured to convert a wavelength of incident light (Figs. 1, 2 where blue light is converted to red and green); and a color light transmitting layer on the base substrate in the second region (Figs. 1, 2 where the layer is a blank layer that comprises no color conversion layer); wherein each of the color conversion particles comprises a compound represented by Formula 1: AmBnXi-- (1) in Formula 1, A is Cs, Rb, or an alloy thereof (paras. 8-9, 29-31 disclose Cs); B is at least one selected from the group consisting of Cu, Sb, Ge, Sn, Bi, and an alloy thereof (paras. 8, 10, 17 disclose Sb or Bi alloy); m, n, and I are each an integer of 1 to 9 (paras. 8-14); and X is at least one selected from the group consisting of F, Cl, Br, I, and a mixture thereof (paras. 8, 11 disclose Br or I).
Re: claims 2 and 19, Lüchinger discloses the limitations of claims 1 and 18, respectively, and Lüchinger further discloses that each of the color conversion particles has a polygonal or linear structure (para. 7).
Re: claims 3 and 20, Lüchinger discloses the limitations of claims 1 and 19, respectively, and Lüchinger further discloses that a length of the color conversion 
Re: claim 27, Lüchinger discloses the limitations of claim 18, and Lüchinger further discloses that the display element comprises a first substrate 52, a second substrate 54 facing the first substrate (Fig. 2); a liquid crystal layer 53 between the first and second substrates (Fig. 2), and a light source 50 located opposite to the light conversion element 21, 22 with respect to the liquid crystal layer (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger.
Re: claims 4 and 21, Lüchinger discloses the limitations of claims 3 and 20 respectively, and Lüchinger further discloses that the length of the color conversion particle measured in the first direction is in a range of 2 nm to 300 nm, and the thickness of the color conversion particle is in a range of 0.5 nm to 5 nm (para. 93 discloses 3 nm – 3000 nm, which overlaps the claimed range).
Claims 5-17 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger in view of Shibata (US 20140368766).
Re: claims 5 and 22, Lüchinger discloses the limitations of claims 1 and 18; however, Lüchinger does not explicitly disclose a color filter layer between the color conversion layer and the base substrate, on which light emitted from the color conversion layer is incident, and which is configured to block a part of the light.
Shibata discloses a color filter layer 11 between the color conversion layer 4 and the base substrate 3, on which light emitted from the color conversion layer is incident (Fig. 1), and which is configured to block a part of the light (Fig. 1, where 11R and 11G block blue light).

Re: claims 6 and 23, Lüchinger and Shibata disclose the limitations of claims 5 and 22 respectively, and Shibata further discloses that the color conversion layer 4 comprises a light transmitting resin that does not absorb the incident light (paras. 104, 110).
Re: claims 7 and 24, Lüchinger and Shibata disclose the limitations of claims 6 and 23 respectively, and Shibata further discloses that the color conversion particles 4 are dispersed in the light transmitting resin in a state (paras. 104, 110). While neither reference explicitly discloses that at least one particle is aggregated with another particle adjacent thereto, Lüchinger does disclose that the color conversion particles are perovskite (paras. 29, 34), where aggregation of at least two particles would necessarily be present.
Re: claim 8, Lüchinger and Shibata disclose the limitations of claim 5, and Lüchinger further discloses that the color conversion layer comprises first color conversion particles 12 on which a first light BL (Fig. 1) having a center wavelength band of a first wavelength (para. 97, where the wavelength range is blue) is incident and which convert the first light into a second light having a center wavelength band of a second wavelength longer than the first wavelength (para. 97, where the second light is 
Re: claim 9, Lüchinger and Shibata disclose the limitations of claim 8, and Shibata further discloses that the color filter layer 11 comprises a first color filter layer 4G between the first color conversion layer and the base substrate 3 (Fig. 1), and the first color filter layer is configured to transmit the second light and to block the first light (Fig. 1, where the first light is blue (para. 89), and the second light is green).
Re: claim 10, Lüchinger and Shibata disclose the limitations of claim 9, and Lüchinger further discloses that the color conversion layer comprises second color conversion particles 11 configured to convert the first light into third light having a center wavelength band of a third wavelength longer than the second wavelength (Fig. 1, where the first light is blue (para. 89) and the third light is red), and Shibata further discloses the color filter layer 11 further comprises a second color filter 11G layer between the second color conversion layer 4G and the base substrate 3 (Fig. 1).
Re: claims 11 and 26, Lüchinger and Shibata disclose the limitations of claims 10 and 25 respectively, and Lüchinger further discloses that in Formula 1, the Xs of the first color conversion particles and the second conversion particles are different from each other (para. 29 discloses I and para. 34 discloses Br).
Re: claim 12, Lüchinger and Shibata disclose the limitations of claim 10, and Shibata further discloses that the second color filter layer 11G is configured to transmit the third light and to block the first light and the second light (Fig. 1, where the third light is green).

Re: claim 14, Lüchinger and Shibata disclose the limitations of claim 10, and Shibata further discloses that when the first light is emitted (para. 89 discloses blue), the first light is incident on the color light transmitting layer 4B (Fig. 1), the color filter layer further comprises a third color filter layer 11B between the color light transmitting layer and the base substrate 3 (Fig. 1), the color light transmitting layer configured to emit the first light to the third color filter layer, and the third color filter layer is configured to transmit the first light and to block the second light and the third light (Fig. 1, where the first light is blue).
Re: claim 15, Lüchinger and Shibata disclose the limitations of claim 6, and Shibata further discloses a low refractive layer 5 disposed proximate to the color conversion layer 4 and the color filter layer 11 having a lower refractive index than the light transmitting resin of the color conversion layer (para. 111), wherein the low refractive layer is configured to reflect at least a part of the light emitted from the color conversion layer and incident on the color filter layer (para. 111, where light is reflected and refracted as it travels between materials having differing refractive indexes). While neither reference explicitly discloses that the low refractive layer is disposed between the color conversion layer and the color filter layer, a person of ordinary skill in the art would have optimized the placement of the low refractive layer to maximize light recycling to improve the efficiency of the light source. Hence, the claim limitation is the 
Re: claim 16, Lüchinger and Shibata disclose the limitations of claim 15, and Shibata further discloses an optical filter layer 6 on a surface other than an outer surface of the color conversion layer (Fig. 1), contacting the base substrate 27, and configured to reflect light emitted from the color conversion layer (para. 119; Figs. 3A, 3B).
Re: claim 17, Lüchinger and Shibata disclose the limitations of claim 16, and Shibata further discloses that the optical filter layer 6 is configured to transmit at least a part of light incident on the color conversion layer or emitted from the color conversion layer, and configured to reflect other parts of the light (Figs. 3A, 3B; para. 122).
Re: claim 25, Lüchinger and Shibata disclose the limitations of claim 18, and Lüchinger further discloses that a first color conversion layer comprises first color conversion particles 12 on which a first light BL (Fig. 1) having a center wavelength band of a first wavelength (para. 97, where the wavelength range is blue) is incident and which convert the first light into a second light having a center wavelength band of a second wavelength longer than the first wavelength (para. 97, where the second light is green, and where the wavelength of green light is greater than the wavelength of blue light); and a second color conversion layer comprises second color conversion particles 11 configured to convert the first light into third light having a center wavelength band of a third wavelength longer than the second wavelength (Fig. 1, where the first light is blue (para. 89) and the third light is red).
28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger in view of Yamazaki (US20180083074).
Re: claim 28, Lüchinger discloses the limitations of claim18; however, Lüchinger does not explicitly disclose that the display element comprises a first electrode; a hole transporting layer on the first electrode; a light emitting layer on the hole transporting layer; and a second electrode on the light emitting layer.
Yamazaki discloses a first electrode 191 (Fig. 14); a hole transporting layer on the first electrode (Fig. 14; para. 293); a light emitting layer 192 on the hole transporting layer (Fig. 14); and a second electrode 193a on the light emitting layer (Fig. 14).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the display element comprise a first electrode; a hole transporting layer on the first electrode; a light emitting layer on the hole transporting layer; and a second electrode on the light emitting layer, as disclosed by Yamazaki, in the device disclosed by Lüchinger for the purpose of using a light source capable of improving the color saturation of the displayed images and for reducing the energy consumption of the overall display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871